UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7453


MICHAEL MCNEILL,

                  Plaintiff - Appellant,

             v.

MIKE RUFFIN,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cv-00372-JAB-PTS)


Submitted:    November 17, 2009            Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McNeill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael   McNeill    appeals     the    district    court’s      order

accepting      the   recommendation       of    the    magistrate      judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal   is   frivolous.        Accordingly,      we   dismiss    the

appeal for the reasons stated by the district court.                   McNeill v.

Ruffin, No. 1:09-cv-00372-JAB-PTS (M.D.N.C. July 31, 2009).                      We

dispense      with   oral    argument     because     the   facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        2